UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-8114



JAMES GUY ARNOLD, IV,

                                             Petitioner - Appellant,

          versus


CHARLES MARLES, Sheriff; MARTIN VAN EVANS,

                                            Respondents - Appellees.



                              No. 02-6168



JAMES GUY ARNOLD,

                                             Petitioner - Appellant,

          versus


MARTIN VAN EVANS, Warden,

                                              Respondent - Appellee.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Chief District Judge;
Andre M. Davis, District Judge. (CA-01-3567-S, CA-01-4026-AMD)


Submitted:   April 25, 2002                   Decided:   May 6, 2002
Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Guy Arnold, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     James Guy Arnold appeals the district court orders denying

relief    on    his    28    U.S.C.     §   2241      (1994)    petitions      in    these

consolidated      cases.           We   find       Arnold’s    appeals   to    be    moot.

Accordingly, we deny certificates of appealability and dismiss the

appeals.       Further, we deny Arnold’s motion to proceed in forma

pauperis on appeal.               We dispense with oral argument because the

facts    and   legal    contentions         are      adequately    presented        in   the

materials      before       the    court    and      argument    would   not    aid      the

decisional process.




                                                                               DISMISSED




                                               2